DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Egami et al [US 2005/0273263]
Claim 1.  A method comprising: detecting a potential threat to a vehicle that is external to the vehicle (the cameras 20 and 21 detect risk of collision potential RP to the host vehicle V1, see Figs. 1, 2, para [0006, 0051-0056]);
determining a severity level of the potential threat and a location of the potential threat relative to the vehicle (the controller 50 determines risk of collision potential RP between the host vehicle V1 and surround vehicles V2, V3 or objects such as low RP region and high RP region, see Figs. 5, 9, para [0006, 0055, 0056]); and
displaying an indication of the potential threat on an electronic display in a particular portion of the electronic display corresponding to the location and with a particular display attribute corresponding to the severity level (the controller 50 detects state of obstacle(s) around a host vehicle by evaluating the vehicle speed received from vehicle speed sensor 30 and images picked up by front, rear right side and rear left side cameras 20, 21R and 21L. In one embodiment, controller 50 detects the state of obstacle(s) by recognizing a displacement of the host vehicle within a lane from lane boundaries (lane markers), presence or absence of another vehicle(s) in adjacent lane(s), and/or relative position(s) of the host vehicle and other vehicle(s) in adjacent lane(s) to the host vehicle, and displaying on the display 90, see Figs. 1, 2, 9, para [0055, 0056]);
wherein the particular portion is one of a plurality of different portions of the electronic display each corresponding to different threat locations, and the particular display attribute is one of a plurality of different display attributes corresponding to different severity levels (each of the display 90, 91 and 92 displays different color portions 91, 92 and sections 91a, 91b, 92a, 92b and indicator bar 91c to indicate different location and risk potential RP regions surrounding the host vehicle V1 with other vehicles V1, V2, V3, see Figs. 9, 10a, 10b, 14-16, 23, 24, para [086, 0087, 0092, 0094, 0113-0123, 0133]).

Claim 2.  The method of claim 1, wherein: said determining a location of the potential threat relative to the vehicle comprises determining which of a plurality of border areas of the vehicle is closest to the potential threat (the high RP region, see Figs. 14-16, 23, para [0130-0133, 0169, 0170]); and
the particular portion of the electronic display corresponds to the determined border area (the RP regions, see Figs. 14-16, 23, 24).

Claim 3.  The method of claim 2, wherein each of the plurality of display portions are border regions of the electronic display that each correspond to a respective one of the border areas of the vehicle (see Figs. 6-11). 

Claim 4.  The method of claim 3, wherein the plurality of border regions include: an upper left border region of the electronic display corresponding to a front left corner area of the vehicle (the left portion 92, see Figs. 4, 10a, para [0007, 0056, 0064, 0086]);
an upper right border region of the electronic display corresponding to a front right corner area of the vehicle (the right portion 91, see Figs. 4, 10a, 13a, para [0007, 0056, 0064, 0086]);
a lower left border region of the electronic display corresponding to a rear left area of the vehicle (the rear left potion 92, see Figs. 4, 10b, para [0007, 0056, 0064, 0094]); and
a lower right border region of the electronic display corresponding to a rear right area of the vehicle (the rear right portion 91, see Figs. 4, 10b, para [0007, 0056, 0064, 0092]).

Claim 5.  The method of claim 1, wherein: the plurality of display attributes comprises a plurality of different colors, each corresponding to a different severity level (the displays 90, 91 and 92 display different of colors according to the degrees and levels of high RP, see Figs. 10, 23, 24, para [0120-0123]).


Claim 7.  The method of claim 1, comprising: displaying a schematic image of the vehicle and a schematic image of the potential threat on the electronic display (the displays 90, 91, 92 see Figs. 1, 4, 10-12, para [0007, 0064]).

Claim 8.  The method of claim 1, wherein the electronic display includes one or more of an instrument cluster display (the displays 90, 91 and 92, see Figs. 1, 10-12, para [0064]) and a camera mirror replacement display (camera mirror displayed mirrors 91 and 92, see Fig. 4, 10-12, para [0064]).

Claim 9.  The method of claim 1, wherein the plurality of display attributes includes a plurality of display patterns or sequences, each of which correspond to different severity levels (the series of indicator bars 91a, 91c, 92a and mark displays 91b, 92b and colors, see Figs. 10-12, para [0086, 0092, 0097-0105, 0113, 0120-0123]). 

Claim 10.  A system for a vehicle, comprising: an electronic display configured for viewing by a driver of the vehicle; at least one sensor configured to obtain information indicative of an environment surrounding the vehicle; and a computing device operatively connected to the electronic display and at least one sensor, and configured to: determine, based on the information from the at least one sensor, a potential threat to the vehicle, a severity level of the potential threat, and a location of the potential threat relative to the vehicle; and display an indication of the potential threat on the electronic display in a particular portion of the electronic display corresponding to the location, and with a particular display attribute corresponding to the severity level; wherein the particular portion is one of a plurality of different portions of the electronic display each corresponding to different threat locations, and the particular display attribute is one of a plurality of different display attributes corresponding to different severity levels (as cited in respect to the method claims 1 and 7 and 9 above), see Figs. 1, 2, 4, 10-12).

Claim 11.  The system of claim 10, wherein: to determine the location of the potential threat, the computing device is configured to determine which of a plurality of border areas of the vehicle is closest to the potential threat; and the particular portion of the electronic display corresponds to the determined border area (as cited in respect to claim 2 above).

Claim 12.  The system of claim 11, wherein each of the plurality of display portions are border regions of the electronic display that each correspond to a respective one of the border areas of the vehicle (as cited in respect to claim 3 above).

Claim 13.  The system of claim 12, wherein the plurality of border regions includes:
an upper left border region of the electronic display corresponding to a front left corner area of the vehicle; an upper right border region of the electronic display corresponding to a front right corner area of the vehicle; a lower left border region of the electronic display corresponding to a rear left area of the vehicle; and a lower right border region of the electronic display corresponding to a rear right area of the vehicle (as cited in respect to claim 4 above).

Claim 14.  The system of claim 10, wherein: the plurality of display attributes comprises a plurality of different colors, each corresponding to a different severity level (as cited in respect to claim 5 above).

Claim 16.  The system of claim 10, wherein the computing device is configured to display a schematic image of the vehicle and a schematic image of the potential threat on the electronic display (as cited in respect to claim 7 above).

Claim 17.  The system of claim 10, wherein the electronic display includes one or more of an instrument cluster display and a camera mirror replacement display (as cited in respect to claim 8 above).

Claim 18.  The system of claim 10, wherein the plurality of display attributes includes a plurality of display patterns or sequences, each of which correspond to different severity levels (as cited in respect to claim 9 above).

Claim 19.  A method comprising: detecting a potential threat to a vehicle that is external to the vehicle; determining a severity level of the potential threat and a location of the potential threat relative to the vehicle; selecting one of a plurality of border regions of an electronic display in the vehicle based on the location; and illuminating the selected border region of the electronic display using a color corresponding to the severity level of the potential threat (as cited in respect to the method claim 1 above, see Figs. 1 2, 4, 7-12).

Claim 20.  The method of claim 19, wherein each of the plurality of border regions corresponds to a respective one of a plurality of border areas of the vehicle (as cited in respect to claim 2 above).

Claim Rejections - 35 USC § 103
Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Egami et al [US 2005/0273263] in view of Szczerba et al [US 2010/0289632]
Claim 6.  The method of claim 5, wherein: the plurality of colors includes a first color corresponding to a first severity level and a second color that is different from the first color and corresponds to a second severity level that is lower than the first severity level the displays 80 and 90 display different colors of degrees and levels of low RP and high RP, see Figs. 10a, 10b, 23, 24, para [0120-0123]).  However, Egami et al discloses the 
displays 80 and 90 display of different colors according to the degrees and levels of high RP, see Figs. 10, 23, 24, para [0120-0123]).
But Egami et al fails to disclose the method includes illuminating border regions of the electronic display corresponding to border areas of the vehicle for which no potential threat is detected using a third color that is different than the first and second colors.
Szczerba et al suggests that in a lane change wherein no threat is detected in the neighboring lane, a simple arrow may be discreetly displayed upon the HUD to convey that no threat is anticipated to forestall the maneuver. However, in the instance, as depicted in FIG. 34, where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change, for example by flashing the indicator, changing the indicator to red, putting a cross-out/prohibited graphic over the indicator, or any other acceptable display method to indicate alarm to the viewer (see Fig. 34, para [0181]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement of displaying a simple arrow (such as black or other color) when there is no potential threat of Szczerba et al to the display of Egami et al for easily recognized by a driver that is safe and to distinguishing from any critical or risk potential of collision during traveling on the road.

Claim 15.  The system of claim 14, wherein: the plurality of colors includes a first color corresponding to a first severity level and a second color that is different from the first color and corresponds to a second severity level that is lower than the first severity level; and the computing device is configured to illuminate border regions of the electronic display corresponding to border areas of the vehicle for which no potential threat is detected using a third color that is different than the first and second colors (as the combination a third color of no potential threat between Egami et al and Szczerba et al in respect to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Englander et al discloses the systems of the present invention provide various combinations of interior and exterior cameras/sensor systems and exterior graphic displays, warning/strobe lights and/or audible alerts associated therewith, strategically positioned around the interior and/or exterior of the vehicle and configured to detect hazards such as pedestrians that may be in the vehicle's path, and to alert the driver of the vehicle as well as the endangered pedestrians of a possible and/or imminent collision. Hazards may include, but are not limited to, a pedestrian, a possible collision with the pedestrian, an anticipated collision with the pedestrian, an object, object detection, vehicle detection, cyclist detection, pedestrian detection, potential collision avoidance, and potential collision detection.		[US 9,718,405]
Breed discloses the systems and methods for detecting and obtaining information about objects around a vehicle which are likely to impact the vehicle and taking action to reduce the potential harm caused by the impact. More particularly, the present invention relates to anticipatory sensing of an impact involving a vehicle and taking action to reduce the potential harm caused by the impact, whether it is deployment of an internal airbag to protect a vehicular occupant, deployment of an external airbag to protect a pedestrian or another type of action which can reduce the severity of the impact on the vehicular occupants or even possibly avoid the impact.	[US 2008/0046150]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/28/2022